DETAILED ACTION
This Office Action is responsive to the Amendment filed 1 February 2021.  

Claims 21-26 are now pending.  The Examiner acknowledges the amendments to 

claims 21 and 24.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Haim et al. (U.S. Patent No. 6,198,963) in view of Ritchie et al. (U.S. Pub. No. 2015/0141811).  Regarding claims 21 and 22, Haim et al. (hereinafter Haim) discloses a system comprising: i)  a remote activating device 60 that generates a magnetic field 60 comprises a pad (pocket-size box”) configured to be positioned: i) on or under said patient, or ii) on or under a table or bed said patient is on (Fig. 4), wherein said pad comprises multiple activating coils 70 (Fig. 4), ii) a RFID tag 28 that is insertable at a location in or on a tissue of a patient (col. 11, lines 16-18 and 32-35), wherein said tag is activated by said magnetic field (col. 10, lines 22-28), and iii)  a control unit 54 (col. 10, lines 1-10) comprising a processor and a control software (CPU is a central processing unit and comprises a “learn program” which is software – col. 9, lines 61-67), wherein said control unit 54 is linked to said remote activating device 60 (Fig. 2B).  However, Haim fails to disclose a display component configured to provide distance of said tag to a surgical instrument, wherein said display component is attached to said hand-held surgical instrument.
Ritchie et al. (hereinafter Ritchie) discloses a system operable to provide an indication, to a surgeon, of the relative position of a tool relative to a location and orientation of an implant [0187].  A display component 2320 can output a display of a GUI that includes a representation of the position and orientation of a hand-held surgical instrument 2310 relative to a location and orientation of the landmark, or implant, wherein the display component is configured to attach to said hand-held surgical instrument 2310 via cable 2019 ([0187] and Fig. 51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displayed, with a display component a distance of a hand-held surgical instrument of the device as taught by Ritchie, a location of an internal object as suggested by Haim as Ritchie discloses that outputting a display of an orientation of an 
Regarding claims 24 and 25, Haim discloses a method for localizing a tissue region of a patient, comprising: a) placing a remote activating device 60 and a patient in proximity to each other (Fig. 4), wherein said remote activating device comprises a pad (pocket-size box”) with multiple activating coils 70 that generate a magnetic field (Fig. 4 and col. 10, lines 62-66), and wherein said patient comprises a RFID tag 28 at a location in, on, or proximal to a tissue of said patient (Fig. 1); b) positioning a hand-held surgical instrument 22 in proximity to said tissue of said patient such that said patient is between said surgical instrument and said pad (col. 9, lines 18-22; the patient is between the surgical instrument 22 and the pad as the pad is external to the patient and the instrument is within the patient); c) localizing said tag 28 in said patient by generating a magnetic field with said remote activating device 60 (col. 10, lines 62-66) and detecting a signal from said tag 28 (col. 11, lines 28-31).  However, Haim fails to disclose displaying, on a display component, the distance of said tag to said surgical instrument, wherein said display component is attached to said hand-held surgical instrument.
Ritchie et al. (hereinafter Ritchie) discloses a system operable to provide an indication, to a surgeon, of the relative position of a tool relative to a location and orientation of an implant [0187].  A display component 2320 can output a display of a GUI that includes a representation of the position and orientation of a hand-held surgical 2310 via cable 2019 ([0187] and Fig. 51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displayed, with a display component a distance of a hand-held surgical instrument of the device as taught by Ritchie, a location of an internal object as suggested by Haim as Ritchie discloses that outputting a display of an orientation of an implant relative to a hand-held surgical instrument enables the surgeon to properly locate a medical device to an area of interest [0187]. Regarding claim 26, each of said activating coils comprises magnet wire wound around a mandrel (said activating coils are radiator coils – col. 10, lines 62-37 – col. 11, lines 1-15).  

Terminal Disclaimer
The terminal disclaimer filed on 1 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,245,118 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments filed 1 February 2021 with respect to the rejection of claims 21-26 under 35 U.S.C. 103 citing Haim (‘963) in view of Ritchie (‘811) have been fully considered and are not persuasive.  Applicant contends that neither reference teaches or suggests that the display component be attached to a hand-held surgical device as both the display units of the references are located on large bulky central processing units and not on the surgical device itself.  However, this argument is not persuasive.  In Ritchie, the display component 2320 is attached to a hand-held surgical instrument 2310 via cable 2019 (Fig. 51 and [0187]). In view of the foregoing, the rejection of claims 21-26 under 35 U.S.C. 103 citing Haim in view of Ritchie has been maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791